Case 5:20-cv-00384 Document 1 Filed 06/05/20 Page 1 of 2 PageID #: 1
                                                              
                                                         
                                                          
                                                         
                                                         
                                                             



                                                                   JUNE 5, 2020

                                                                    3 33 3  3
                                                                      3"./,$03(23
                                                                  !-3#.1+$3) 3/3*3%'&3




                                                   5:20-cv-00384
Case 5:20-cv-00384 Document 1 Filed 06/05/20 Page 2 of 2 PageID #: 2
